By the Court.
This is a suit brought by the endorsee against •the endorser of a promissory note. The defendant might admit the plaintiff’s demand, and yet not admit his own liability. This admission might apply to the execution of the note, and not to the legal demand of payment, and notice to the endorser. Besides the admission was made to the justice out of court, and before the return day of the summons, and to sanction this as legal evidence, would be to make the justice both judge and witness, without even the formality of an oath.
Judgment reversed.
Cited in Paterson v. Schenck, 3 Gr. 434.